DETAILED ACTION
Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
Claims 1-3, 5-14 and 16-19 are allowed. 
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Bernstein et al. (US 2016/0142435 A1) discloses, method for detection of anomalous behavior based on network activity (see ¶ 1). Receives data representing activity over a period of time slices and organizes the activities into multiple groups (see ¶¶ 8 and 15). Calculates abnormality scores of a diversity value (see figure 5 a-b and also see ¶¶ 12 and 53).
Bogaty et al. (US 2013/0325584 A1) discloses, to monitor income received as a result of "clicks" on advertising links posted on their web pages, and to be able to identify the cause or causes of changes in such revenue (see ¶ 4). It performs counterfactual analysis to determine which one of the matrix or impact has the most impact value (see ¶¶ 25 and 33). 
Mudda et al. (US 2017/0063910 A1) discloses, anomalous activity detection in a networked environment (see ¶ 137). Receives time series data and categorizes 
Chandola et al. (Anomaly Detection: A Survey) discloses detecting a change in categories indicating an anomaly (see pages 15:5 section 1.4).

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically the following bolded limitation in the independent claims 1, 12 and 17:
identifying which of the set of categorical attributes of the data instances caused the change in the anomaly scores using a counterfactual analysis, 
the counterfactual analysis comprising:
removing at least a portion of the data instances:
regenerating the anomaly scores for each of the data instances over the continuous time intervals: and
wherein if the regenerated anomaly scores are improved compared to the anomaly scores, at least a portion of the categorical attributes are identified as anomalous categorical attributes and a cause of the anomalous activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.K. /Examiner, Art Unit 2125  
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125